PEB OTJBIAM.
If it is sought to make a party liable by reason of an order of the board of health, there must be legal evidence of the making of such order by that board. The mere service of notice is no legal proof of the action of the board. No other proof than the service of notice was offered in this action, which is not sufficient in this case to make the appellant liable to do the work required by the board. For this reason the judgment must be reversed, and a new trial ordered, with costs to the appellant, to abide the event.